 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          BELMAIN PLACE CONDOMINIUM                       CASE NO. C19-156 MJP
            OWNERS ASSOCIATION,
11                                                          MINUTE ORDER
                                   Plaintiff,
12
                    v.
13
            AMERICAN INSURANCE
14          COMPANY,

15                                 Defendant.

16

17          The following minute order is made by the direction of the court, the Honorable Marsha

18   J. Pechman, United States District Judge:

19

20          The Court is in receipt of Plaintiff’s Motion for Reconsideration. Dkt. No. 27. As

21   prescribed in LCR 7(h)(3), the Court calls for a response from Defendant. The responsive brief

22   shall be due no later than September 30, 2019 and shall not exceed six (6) pages. The motion

23   for reconsideration is re-noted for October 4, 2019.

24


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed September 16, 2019.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
